Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard Akwasi Acheampong, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals (Board) denying relief from removal. We have reviewed the administrative record and Acheampong’s claims and agree with the agency decision that he is removable for having been convicted of an aggravated felony. See 8 U.S.C. § 1227(a)(2)(A)(iii) (2006). We accordingly deny the petition for review. See In re: Acheampong (B.I.A. May 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.